TALIAFERRO, Judge.
The motion tenders the identical issue that was tendered in the following cases before this Court, viz.: Danna v. Yazoo & M. V. R. Co., La.App., 154 So. 365; Varnell v. Babin, La.App., 13 So.2d 495; Johnson v. Louisville Fire & Marine Insurance Co., La.App., 49 So.2d 462.
In each of these cases, as in the present one the record reached the Court in time to preserve the appeal, but was not filed within that time because the filing fee of $5 was not timely deposited. Under the rules of the Court, the Clerk is positively forbidden to file a record until the filing fee has been put in his hands, except in cases where such is dispensed with by law. It devolves upon the appellant to do this.
Regardless of the liberal policy of the law and of the courts, with respect to the right of appeal, as a condition precedent to the exercise of the right by a litigant, he is required to comply with the rules of the Court to which the appeal is taken. This question is elaborately discussed in the Danna case, supra.
For these reasons the appeal herein is dismissed at appellant’s cost.